Exhibit 10.14

ENERNOC, INC.

FOURTH AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The Board of Directors of EnerNOC, Inc. (the “Company”) has approved the
following policy which establishes compensation to be paid to non-employee
directors of the Company, to provide an inducement to obtain and retain the
services of qualified persons to serve as members of the Company’s Board of
Directors (the “Board of Directors”). Each such director will receive as
compensation for his or her services (i) an equity grant upon his or her initial
appointment or election to the Board of Directors, (ii) an annual equity grant
for his or her continued service on the Board of Directors and (iii) annual cash
fees , all as further set forth herein.

Applicable Persons

This Policy shall apply to each director of the Company who (a) is not an
employee of the Company or any Affiliate, (b) is not associated with the
Company’s principal stockholders, and (c) does not receive compensation as a
consultant to the Company or any Affiliate unless such compensation is received
solely for services provided as a member of the Strategic Advisory Board (each,
an “Outside Director”). Affiliate shall mean a corporation which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to
Section 424 of the Internal Revenue Code of 1986, as amended.

Equity Grant upon Initial Appointment or Election as a Director

Number of Shares

Each new Outside Director on or after the date of his or her initial appointment
or election to the Board of Directors, shall be granted such number of
restricted shares of the Company’s common stock, restricted stock units and/or a
non-qualified stock option to purchase such number of shares of the Company’s
common stock as determined by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) on the date of grant in accordance with
the fair value model, as further described under “Equity Grant Valuation
Methodology” in the “Compensation Discussion and Analysis” of the Company’s
proxy statement for the 2013 annual meeting of stockholders and using the
average closing price of the Company’s common stock, as quoted on such exchange
or market on which the Company’s common stock is listed, for the thirty trading
days preceding the date of grant (the “Fair Value Methodology”).

Vesting Provision

The restricted shares, restricted stock units and/or options shall vest over a
three-year period, at a rate of 8.33% per quarter.

Exercise Price and Term of Option

Each option granted shall have an exercise price per share equal to the Fair
Market Value (as defined in the Company’s then applicable stockholder approved
stock plan (the “Stock Plan”)) of the shares of common stock of the Company on
the date of grant of the option, have a term of seven (7) years and shall be
subject to the terms and conditions of the Stock Plan. Each such option grant
shall be evidenced by the issuance of a non-qualified stock option agreement.

Effect on Restricted Shares or Restricted Stock Unit Grants of Early Termination
of Service

If an Outside Director:

 

  a. ceases to be a member of the Board of Directors for any reason other than
death or disability, all restricted shares or restricted stock units that remain
subject to forfeiture provisions shall be immediately forfeited to the Company;
or

 

  b. ceases to be a member of the Board of Directors by reason of his or her
death or disability, all restricted shares or restricted stock units that remain
subject to forfeiture provisions shall be immediately forfeited to the Company;
provided, however, that in the event such forfeiture provisions lapse
periodically, such provisions shall lapse to the extent of a pro rata portion of
the restricted shares or restricted stock units subject to such grant through
the date of his or her death or disability as would have lapsed had he or she
not died or become disabled.



--------------------------------------------------------------------------------

Effect on Options of Early Termination of Service

If an Outside Director:

 

  a. ceases to be a member of the Board of Directors for any reason other than
death or disability, any then vested and unexercised options granted to such
Outside Director may be exercised by the director within a period of three
(3) months after the date the director ceases to be a member of the Board of
Directors and in no event later than the expiration date of the option; or

 

  b. ceases to be a member of the Board of Directors by reason of his or her
death or disability, any then vested and unexercised options granted to such
director may be exercised by the director (or by the director’s personal
representative, or the director’s survivors) within a period of one (1) year
after the date the director ceases to be a member of the Board of Directors and
in no event later than the expiration date of the option.

Change of Control

In the event of a Change of Control (as defined below), the vesting of all
outstanding restricted shares restricted stock units and/or options granted to
each Outside Director shall be accelerated in full. For purposes of this Policy,
a “Change of Control” shall mean the occurrence of any of the following events:

 

  (i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities (excluding for
this purpose the Company or its Affiliates or any employee benefit plan of the
Company) pursuant to a transaction or a series of related transactions which the
Board of Directors does not approve; or

 

  (ii) Merger/Sale of Assets. A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or

 

  (iii) Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the Company’s 2013 annual meeting of
stockholders, or (B) are elected, or nominated for election, to the Board of
Directors with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).

Annual Equity Grant and Fees

Each Outside Director shall be compensated on an annual basis for providing
services to the Company and will receive each year he or she is in office:

 

  •  

An equity award in the form of:

 

  •  

a fully vested stock award of the Company’s common stock as determined by the
Compensation Committee on the date of grant in accordance with the Fair Value
Methodology; and/or

 

  •  

a fully vested non-qualified stock option to purchase such number of shares of
the Company’s common stock as determined by the Compensation Committee on the
date of grant in accordance with the Fair Value Methodology . Each such stock
option will terminate on the earlier of seven (7) years from the date of grant
or three (3) months after the recipient ceases to serve as a director, except in
the case of death or disability, in which event the option will terminate one
(1) year from the date of the director’s death or disability. The exercise price
per share of these options will be equal to the Fair Market Value of the shares
of common stock of the Company on the date of grant of the option.



--------------------------------------------------------------------------------

  •  

a $50,000 annual cash retainer fee (the “Basic Retainer Fee”) payable in arrears
in equal installments on a quarterly basis, provided that if an Outside Director
dies, resigns or is removed during any quarter, he or she will be entitled to a
cash payment on a pro rata basis through his or her last day of service as an
Outside Director.

Board Committee and Lead Director Compensation

The (i) chairman and members of the Company’s audit, compensation, nominating
and governance, mergers and acquisition and technology committees and (ii) the
lead independent director will receive annual cash fees (the “Additional
Retainer Fees” and collectively with the Basic Retainer Fee, the “Retainer
Fees”) payable in arrears in equal installments on a quarterly basis, provided
that if an Outside Director dies, resigns or is removed during any quarter, he
or she will be entitled to a cash payment on a pro rata basis through his or her
last day of service as an Outside Director:

 

     Chairman      Other Members  

Audit committee:

   $ 20,000       $ 10,000   

Compensation committee:

   $ 15,000       $ 7,500   

Nominating and Governance committee:

   $ 10,000       $ 5,000   

Mergers and Acquisitions committee:

   $ 10,000       $ 5,000   

Technology committee:

   $ 10,000       $ 5,000   

Lead Independent Director: $20,000

Share Retention and Ownership Guidelines

In February 2013, the Compensation Committee approved the Share Retention and
Ownership Guidelines for members of the Company’s Board of Directors. The Share
Retention and Ownership Guidelines provide that within four years of the date
the policy became effective, or within four years after becoming a director,
each director shall own a minimum of 4x the Basic Retainer Fee. The ownership
guideline for each director will be converted into a number of shares on the
first day of each fiscal year based on the average closing price of a share of
the Company’s stock for the previous fiscal year. The Compensation Committee is
responsible for monitoring compliance with the Share Retention and Ownership
Guidelines. Shares that count toward the ownership target include all shares
directly or beneficially owned by the director, unvested restricted stock
granted under the Stock Plan (restricted stock will be applied toward the
ownership requirements based on the value of restricted stock after taking into
account any required share withholding) and shares purchased on the open market.

Expenses

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors, Committees thereof or in connection with other Board
related business.

Amendments

The Board of Directors shall review this Policy from time to time to assess
whether any amendments in the type and amount of compensation provided herein
should be adjusted in order to fulfill the objectives of this Policy.